Citation Nr: 1506075	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO. 12-17 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to December 1967.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, in which the RO denied service connection for PTSD.

In October 2012, the Veteran testified via videoconference before the undersigned Veterans Law Judge (VLJ), seated at the Board's Central Office in Washington, D.C. A transcript of the hearing has been associated with the claims file. In Bryant v. Shinseki, 23 Vet App 488, 496-97 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the VLJ who chairs a Board hearing must fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal and (2) suggesting the submission of evidence that may have been overlooked. See also 38 C.F.R. § 3.103(c)(2). At the October 2012 hearing, the undersigned VLJ, the Veteran, and the Veteran's representative outlined the issue on appeal and engaged in a colloquy as to substantiation of the claim. Overall, the hearing was legally sufficient and the duty to assist has been met. 38 U.S.C.A. § 5103A.

A claim for VA benefits requires "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing." Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009). However, a claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition; rather, he sufficiently files a claim for benefits "by referring to a body part or system that is disabled or by describing symptoms of the disability." Id. at 86. This is because a claimant is not expected to have medical expertise and generally "is only competent to identify and explain the symptoms that he observes and experiences." Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). Overall, the scope of the claim will be based on a sympathetic assessment of "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim," i.e., the information gathered upon investigation. Id. at 5. Here, the Veteran was clearly seeking service connection for various acquired psychiatric disorders, including but not limited to PTSD.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A claim for service connection for chronic anxiety disorder with chronic paranoid schizophrenia was denied in an unappealed June 1986 rating decision.
 
2. A claim for service connection for PTSD was denied in an unappealed October 2004 rating decision.

3. Evidence received since the June 1986 (acquired psychiatric disorder) and October 2004 (PTSD) rating decisions relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder, to include PTSD.


CONCLUSIONS OF LAW

1. The June 1986 rating decision denying service connection for chronic anxiety disorder with chronic paranoid schizophrenia is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.159, 3.160(d), 20.200, 20.302, 20.1103 (2014).
 
2. The October 2004 rating decision denying service connection for PTSD is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.159, 3.160(d), 20.200, 20.302, 20.1103 (2014).

3. New and material evidence has been received to reopen the claims for service connection for an acquired psychiatric disorder, to include PTSD. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Court has held that the VCAA requires additional notice when a claimant seeks to reopen a previously denied claim. In Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006), the Court held that VA must examine the basis for a denial of a previously disallowed claim and provide the appellant with notice of the evidence of service connection found lacking in the previous denial.

Here, a letter dated in May 2010 informed the Veteran of the basis for the prior denial of his claim for service connection for PTSD. The letter informed the Veteran of the evidence needed to reopen the claim as well as the evidence needed to substantiate a claim for service connection. The May 2010 letter advised the Veteran what information and evidence must be submitted by the Veteran and what evidence VA would obtain. The letter did not specifically mention "acquired psychiatric disorder" but did direct the Veteran to "[s]end [VA] any treatment records related to your claimed condition(s)" and a promise to "obtain the necessary [VA] records if [the Veteran provides] enough information to locate them." 

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the Veteran's claims. The STRs and personnel records have been obtained, as well as post-service VA treatment records. 

The Veteran has not had a VA examination related to this claim. However, the Board notes that the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened. 38 C.F.R. § 3.159(c)(4)(iii). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 187. To the extent there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with the issue on appeal given the favorable nature of the Board's decision with regard to the claim to reopen.

Analysis of Claim

The RO previously considered and denied a claim for service connection for chronic anxiety disorder with chronic paranoid schizophrenia in a June 1986 rating decision. The RO previously considered and denied a claim for service connection for PTSD in an October 2004 rating decision. The October 2004 rating decision found that the criteria for a diagnosis of PTSD were not met and the Veteran did not respond to requests for additional information regarding in-service stressors. 

The Veteran did not submit a timely notice of disagreement (NOD) to either the June 1986 rating decision or the October 2004 rating decision. The Veteran did not appeal the RO's decisions, and he did not submit any additional evidence within a year following either decision. See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010). Thus, the decisions became final one year later.

In April 2010, the Veteran filed a claim to reopen for service connection for PTSD. In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim. 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.

For claims filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

A claim that is the subject of a prior denial may be reopened if new and material evidence is received with respect to that claim. Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all the evidence of record. 38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273 (1996). The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis. Evans, 9 Vet. App. at 286. This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion. Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

Generally, in order to establish service connection for a particular disorder, the evidence of record must demonstrate that a disease or injury resulting in a current disability was incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) .

If a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(3). "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from incoming artillery, rocket, or mortar fire, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. Id. 

A veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of that veteran or others, and that veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror. The occurrence of an actual event or circumstance is necessary. In making this determination, VA must duly consider the places, types, and circumstances of a veteran's service as shown by the service record, the official history of each organization in which such a veteran served, a veteran's medical records, and all pertinent medical and lay evidence.

The evidence of record at the time of the prior final rating decisions included STRs, personnel records, VA outpatient treatment records, and statements submitted by the Veteran.

The new evidence received since both decisions includes written statements, a transcript of a Board hearing in October 2012, and VA outpatient medical records. At the Board hearing, the Veteran testified he was the victim of a gang rape while in the military. The Veteran's statements and testimony regarding the rape could establish a service-related stressor. For purposes of reopening, they are deemed credible. Under VA's guidelines for applying 38 C.F.R. § 3.304(f), the Veteran's statements are new and material evidence sufficient to reopen both claims. Accordingly, the claim of service connection for both claims may be reopened.


ORDER

New and material evidence having been received, the claims for service connection for an acquired psychiatric disorder to include PTSD are reopened. To that extent only, the claims are granted. 



REMAND

VA treatment records reflect that the Veteran has been diagnosed with PTSD, depression, and, possibly, personality disorder. This diagnosis of PTSD was, however, based upon the Veteran's purported in-service stressors.

At the Board hearing, the Veteran testified that PTSD is related in part to military sexual trauma and specifically, a gang rape he experienced in service and reported to his commander. The Veteran testified that he experiences symptoms such as cold sweats, anger, and nightmares. 

Given the Veteran's presumably credible testimony of his current symptoms, as well as his reported stressors and the VA records which reflect diagnoses, including but not limited to PTSD, a remand is necessary to provide the Veteran an opportunity for a VA examination. The Veteran's VA treatment records, April 2010 request to reopen, and October 2012 hearing testimony all indicate the possible presence of acquired psychiatric disorders, not limited to PTSD. The Appeals Management Center (AMC)/RO should also request updated VA treatment records from September 2011 through the present. See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should obtain and associate with the claims file or Virtual VA: (a) all outstanding pertinent treatment records from the VA Medical Center in Kansas City, dated from September 2011 to the present; (b) any relevant deck logs from the U.S.S. Lexington during the Veteran's service; and, (c) any Naval Investigative Service records related to the Veteran. All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records.

2. Provide a PTSD stressor questionnaire and instructions to the Veteran.

3. Verify the stressor(s). If the stressor(s) cannot be verified due to the unavailability of documents, issue an explicit formal finding as to lack of availability.

4. Once the completed stressor questionnaire is returned, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently diagnosed psychiatric disability. All studies deemed appropriate should be performed, and all findings should be set forth in detail. The claims file should be made available to and reviewed by the examiner. 

The examiner is asked to diagnose all psychiatric disabilities found to be present, and then opine as to whether it is at least as likely as not that the Veteran has a psychiatric disability that is related to or had its onset in service. The examiner should note that service connection has been established for psychophysiological gastrointestinal reaction with history of duodenal ulcer, duodenitis, and pylorospasm, and in this regard, the examiner should indicate if any currently diagnosed acquired psychiatric disorder is proximately due to, or alternatively, aggravated (permanently worsened) by, this service-connected disorder.  

The examiner is asked to reconcile any opinion with any service personnel records and the Veteran's contentions, to include any competent lay evidence regarding any continuity of psychiatric symptomatology since service and his other testimony at his October 2012 hearing. 

If the examiner concludes that the Veteran does have a valid diagnosis of PTSD, the examiner should state which verified stressor is being relied upon to support that diagnosis. The examiner should also state whether the evidence supports a conclusion that the reported sexual assault occurred.

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate a sound reasoning for all conclusions. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

5. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).
Department of Veterans Affairs


